             Case 4:20-cv-03254-HSG Document 21 Filed 08/27/20 Page 1 of 3




 1   DAN SIEGEL, SBN 56400
     ANNE BUTTERFIELD WEILLS, SBN 139845
 2   EMILYROSE JOHNS, SBN 294319
 3   ANDREW CHAN KIM, SBN 315331
     SIEGEL, YEE, BRUNNER & MEHTA
 4   475 14th Street, Suite 500
     Oakland, California 94612
 5   Telephone: (510) 839-1200
 6   Facsimile: (510) 444-6698
     Email: danmsiegel@gmail.com; abweills@gmail.com;
 7   emilyrose@siegelyee.com; chankim@siegelyee.com
8    Attorneys for Plaintiff
     CENIOUS BREWSTER
 9
10                                 UNITED STATES DISTRICT COURT

11                                NORTHERN DISTRICT OF CALIFORNIA

12   CENIOUS BREWSTER,                              )   Case No. 4:20-cv-03254-HSG
                                                    )
13                   Plaintiff,                     )   STIPULATION AND [PROPOSED]
14    vs.                                           )   ORDER TO PERMIT THE FILING OF A
                                                    )   SECOND AMENDED COMPLAINT AND
15   SF COUNTY JAIL 5, Deputy DANIEL T.             )   TO CONTINUE THE CASE
     MILLS, Deputy MIGUEL PRADO, Deputy             )   MANAGEMENT CONFERENCE
16   JORDAN SENG, Deputy DANNY                      )
     NGUYEN,                                        )
17
                                                    )
18                   Defendants.
                                                    )
19
20          On August 24, 2020, the Court set a case management conference for September 8, 2020

21   at 2 p.m. (ECF No. 18.) The Court directed the parties to discuss defendants’ administrative

22   motion for extension of time as well as the case schedule generally. The Court further ordered

23   the parties to file a joint case management statement by September 1, 2020.

24          Following the Court’s order, the parties met and conferred and respectfully request the

25   following:

26                1. Plaintiff be permitted to file a Second Amended Complaint no later than

27                   September 14, 2020.
                  2. Defendants need not respond to plaintiff’s First Amended Complaint filed August
28
                     6, 2020. (ECF No. 13.)


     Brewster v. Mills, No. 4:20-cv-03254-HSG
     Stipulation and [Proposed] Order - 1
             Case 4:20-cv-03254-HSG Document 21 Filed 08/27/20 Page 2 of 3




 1             3. The Case Management Conference currently set for September 8, 2020 be
 2                 continued to September, 29, 2020.
 3         The parties believe that an Order pursuant to this stipulation will moot defendants’
 4   administrative motion. Further, the parties agree that an amended pleading drafted with the
 5   assistance of counsel will best serve judicial economy.
 6
 7                                                   Respectfully submitted,
8          Dated: August 25, 2020
 9
                                                     SIEGEL, YEE, BRUNNER & MEHTA
10
                                                     By: _/s/Andrew Chan Kim______
11                                                      Andrew Chan Kim
12
                                                     Attorneys for Plaintiff
13                                                   CENIOUS BREWSTER
14         Dated: August 25, 2020
15
                                                     DENNIS J. HERRERA
16                                                   City Attorney
                                                     MEREDITH B. OSBORN
17                                                   Chief Trial Deputy
18                                                   SHEILA JOHNSON
                                                     Deputy City Attorney
19
                                                     By: _**/s/Sheila Johnson_____
20                                                      SHEILA JOHNSON
21
                                                     Attorneys for Defendant
22                                                   CITY AND COUNTY OF SAN FRANCISCO
23                                                   **Pursuant to Civil L.R. 5-1(i)(3), the electronic
                                                     signatory has obtained approval from this
24                                                   signatory.
25
26
27
28



     Brewster v. Mills, No. 4:20-cv-03254-HSG
     Stipulation and [Proposed] Order - 2
            Case 4:20-cv-03254-HSG Document 21 Filed 08/27/20 Page 3 of 3




 1
                                           [PROPOSED] ORDER
 2
           Pursuant to the stipulation of the parties:
 3
              1. Plaintiff is permitted to file a Second Amended Complaint no later than
 4
                  September 14, 2020.
 5
              2. Defendants need not respond to plaintiff’s First Amended Complaint filed August
 6
                  6, 2020. (ECF No. 13.)
 7
              3. The Case Management Conference currently set for September 8, 2020 is
8
                  continued to September, 29, 2020.at 2:00 p.m.
 9
           IT IS SO ORDERED.
10
11
     Dated: 8/27/2020
12
13                                                UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Brewster v. Mills, No. 4:20-cv-03254-HSG
     Stipulation and [Proposed] Order - 3
